Progress report on Croatia (debate)
The next item is the report by Mr Swoboda, on behalf of the Committee on Foreign Affairs, on Croatia's 2006 progress report.
Mr President, ladies and gentlemen, I would like to start by thanking my fellow-Members, especially those on the Committee for Foreign Affairs, for their really very good and fruitful cooperation.
I would also like to thank all the Croatian representatives, who have given a very great deal of help in preparing their country's way as it draws nearer to the European Union - its ambassador to the EU, the principal negotiator, its foreign minister, and, above all, the country's Prime Minister, Mr Sanader, who did a great deal in the last few years of his term of office to move the negotiations forward, but I also want to thank the former Prime Minister Mr Račan, who is a personal friend of mine, and, regrettably, very seriously ill. It was he who started to do what had to be done to prepare the way for Croatia to move closer to the European Union. All these people are not merely Croatian figures, but European ones, for they are helping to make it possible for the whole region of South-Eastern Europe to enter the European Union once the relevant criteria have been met.
There are those who have asked me whether I am not perhaps too friendly to Croatia. I do indeed have very strong emotional ties to the country, but I can also see the things about it that are worthy of criticism and still have to be sorted out, and so I am against the idea that some of the points of criticism made in this report should simply be deleted. Let us be honest with Croatia. Covering things up will not help them, but drawing attention to the outstanding issues will.
Although a great deal has already been got underway, some reforms have still not yet been implemented, and I am thinking here not only of those needed in the administration of justice, but also of economic reforms. I hope that these reforms will make progress despite the elections that are being held today, and I rejoice in the fact that Croatia is cooperating with the International Criminal Tribunal in The Hague. Achieving that was a major step forward, and, while I wish its neighbour Serbia would do likewise, this work must nonetheless be proceeded with in the immediate future.
Another matter that remains to be completed is the return of refugees. When you learn that some villages are still without water or electricity, you understand why returning home is not exactly an attractive prospect for refugees, and so there is plenty left to do on this front.
There are still problems with borders. It is not surprising that borders were not laid down with 100% certainty following the collapse of Yugoslavia, and the best way of solving these problems lies in a bilateral approach, which, in other words, means that Croatia would arrive at different solutions with each of its neighbours, but, if things cannot be sorted out in that way with one country or another, third parties should be brought in who are capable of mediating, adjudicating, and resolving issues in a European manner - not as if there were principles at stake, but treating the issues in practical, economic and political terms.
In my report, I made the quite deliberate point that Croatia should pull out all the stops in order to be able to conclude negotiations by 2008, so that this House can give its agreement in principle before the European Parliamentary elections in June 2009, and I do not doubt that the question as to whether we will be able to do that out of real conviction is one that it is primarily for Croatia to answer.
Croatian politicians on both the government and opposition sides know that it is, nowadays, becoming more and more difficult to get agreement to enlargement, to new Member States, since a certain amount of 'enlargement fatigue' has of course set in, but we have to be honest and upright about this, for we said, in the course of the Thessaloniki process, that, if countries have complied with the Copenhagen criteria and are cooperating with the International Criminal Tribunal, they, too, are entitled to membership. Croatia's membership could send the right signal to the other countries; not a message to the effect that they could become members automatically or that it would be easier for them to do so, but they would be able to see that it is possible for a country to join the European Union if it does its homework. None of us can have an interest in creating a black hole in this region.
We are firmly committed to the idea that the European Union, too, must do its homework and set in motion the necessary institutional reforms in order to complete the constitutional process, and I can do no other than repeat what Mr Schulz told Chancellor Merkel in his last speech in Brussels, namely that the Council and the Commission must do everything in their power to get this process completed contemporaneously with, and in parallel with, the negotiations with Croatia, so that Croatia will be enabled to become a Member State of the European Union rather than finding the door slammed in its face. We must not treat the deepening of the European Union, the reform of its institutions, as something that can be dispensed with; the two should go together, so that we will then be able to welcome Croatia as a new Member State of a strengthened European Union.
(Applause)
Mr President, Commissioner, honourable Members, speaking on behalf of the German Presidency of the Council, I want to thank you and particularly Mr Swoboda for the balanced draft of a resolution for your House on the Commission's latest progress report on Croatia, and to say that I do think that - as you have said in your remarks - the draft does indeed separate darkness and light just as clearly as does the Commission's progress report itself, while also venturing to take up an explicit political position, particularly on the state of play as regards compliance with the political Copenhagen Criteria, and that is to be welcomed.
Your House is doing important work in the course of the enlargement process; its active and critical monitoring is making a definite contribution to the transparency of the process, and also enabling it to find more solid support at the level of the European people. We know that it voices criticism from time to time, of such things as the speed of enlargement, but it is important that the process be monitored by the European Parliament.
I am glad to note that your House's views and those of the Council coincide to such a large degree in this area, for that remains enormously important for the continuation of the enlargement process in line with the conclusions of the European Council, and, as you mentioned, the Joint Parliamentary Committee of the European Parliament and the Croatian Sabor plays a pre-eminent role in this, as another means whereby ideas can be transported through dialogue.
Croatia is continuing to make good progress on its way into the EU, and the accession negotiations are moving ahead, but it goes without saying that progress in the talks will continue to be dependent on how quickly Croatia implements the requirements that emerge from the screening process and the negotiations.
The Commission's 8 November 2006 progress report makes clear that, all this progress notwithstanding, Croatia still has a lot of work ahead of it, and needs to accelerate its efforts in certain areas. Mr Swoboda has mentioned the fact that this is particularly the case in the reform of the justice system and of public administration, the fight against corruption and a massive effort at economic reform. I hope you will not mind if I discuss individual areas in brief.
We can see that, while a certain amount of progress has been achieved in justice reform, a number of problems remain to be overcome. This is where it needs to be stressed that the creation of an independent, non-partisan, reliable, transparent and effective justice system is of paramount importance, and it is also a precondition for the reinforcement of the rule of law and for the proper application of the acquis communautaire. Progress in this area is important if Croatia's readiness for eventual EU membership is to be assessed.
The same is true of corruption, which continues to be a serious problem; here, too, we are insisting on greater effort to prevent, uncover, and effectively combat corruption.
Successful application of the acquis is largely dependent on professional, accountable, transparent and independent public administration, something that is also of the utmost importance to the public and, ultimately, to the investors that the country needs, and that much has already been learned from the experience of previous accessions.
It is for that reason that Croatia should press on with its efforts at good neighbourly relationships, and for that reason, too, that we strongly urge it to work harder at finding definitive solutions to all the as yet unresolved bilateral issues with its neighbouring countries, particularly those to do with borders, solutions that must be acceptable to both sides.
As for the economic criteria, we are glad to see that a general consensus on the essential elements of economic policy has been achieved, and that there is evidence of positive indicators such as low inflation, stable exchange rates, and more rapid growth. Croatia will probably be able to cope in the medium term with the pressure of competition and market forces in the EU, but that will be dependent on it implementing its reform programmes in a determined manner and thereby dealing with its remaining weak points, and it is with this in mind that we have called on Croatia to speed up its structural reforms, including the restructuring of enterprises.
Finally, we note with satisfaction that Croatia has become better able to implement the acquis. While it has made progress in most areas, further determined efforts are indispensable in the approximation of legislation and administrative capacity, and there are many areas in which even the short-term objectives of the accession partnership have not yet been achieved.
We are, then, very glad that Croatia recently adopted a national programme for its own integration into the European Union, which constitutes an updated response by it to the recommendations made under the accession partnership, and we look forward to the programme's implementation with high expectations.
Let me reiterate, by way of conclusion, my warm gratitude for your cooperation on matters relating to enlargement, for your House's calm attitude consistently helps to keep enlargement policy rational, and I look forward to our continued cooperation in future on the various projects that we still have to sort out together.
Member of the Commission. (FR) Mr President, the Commission welcomes Mr Swoboda's report on Croatia. It is a balanced report, which addresses the main challenges that Croatia will face on the road to membership of the European Union, not least in the political sphere. I am certain that the adoption by the European Parliament of a resolution on this report will contribute a great deal to the process of enlargement to include Croatia.
The accession negotiations with Croatia have got off to a good start. The screening process was successfully concluded in October 2006. It gave an overall insight into Croatia's current degree of alignment with the acquis communautaire, as well as into issues requiring further efforts. The rate at which Croatia will progress on the road to accession will largely depend on its ability to fulfil all of the necessary criteria. This is not an easy task. Croatia must bring its legislation into line with the countless EU regulations and ensure that the latter are implemented and complied with. It must also continue with its efforts to fulfil the political and economic criteria.
Six out of thirty-three chapters of the negotiations have so far been opened. For two of them, negotiations have been temporarily suspended. The objectives have been defined for nine chapters, and they will have to be achieved before negotiations are opened in sectors such as competition policy, public procurement and free movement of capital. The European Union and Croatia are preparing their negotiating positions in many other chapters. We hope to be able to open negotiations on other chapters during the German Presidency.
Generally speaking, Croatia has solid foundations on which to make further progress. There is work to be done, however, not least regarding the political and economic criteria, where difficulties remain. We believe, in particular, that there is an urgent need for Croatia to continue with its efforts and to produce concrete results where judicial system reform, public administration and the fight against corruption are concerned.
Croatia has begun to implement its judicial reform strategy, and we are starting to see the initial results. That is a positive point. However, the Croatian judicial system has serious shortcomings, and many improvements should still be made to it, as Mr Swoboda rightly observes in his report. There is a large judicial backlog. The procedures are far too slow, and we need to ensure that court decisions are executed properly and that judges become more independent and more professional. The government must also present its plan to rationalise the judicial system. Improvements must also be made to the way in which trials for war crimes are held. Corruption remains a worrying problem. Some measures have been taken as part of the anti-corruption programme, but they are only just starting to be implemented.
The implementation of the entire programme is necessary, as is a strong political will to step up efforts. The many weaknesses that remain in the area of public administration do not help make the fight against corruption any easier. Croatia urgently needs to speed up the reform process in this area. Croatia is headed in the right direction where minority rights are concerned. However, it must still meet several specific challenges in the future, concerning the repatriation of refugees. Some problems have still not been resolved, including the allocation of housing to refugees who had occupancy and rental rights before leaving Croatia.
The report rightly highlights Croatia's positive influence in the region, not least in its role as chairman of the South-East European Cooperation Process. It does, however, stress the need to continue to encourage Croatia in its efforts to achieve good relations with its neighbours, not least by stepping up the work aimed at resolving outstanding bilateral issues, particularly those relating to the delimitation of borders.
With regard to the economic criteria, satisfactory progress has been made overall. Indeed, Croatia can be considered as having a market economy that works. It is in its interests, however, that it continue to move in the direction of an open and competitive economy, so that it can handle, in due course, the competitive pressures of the European Union. It must proceed further with the economic reforms and take some difficult decisions, not least in relation to industrial restructuring, particularly in the steel and shipbuilding sectors.
Whether or not progress is made in the negotiations depends on Croatia. Only the future will tell when Croatia will be ready for accession. The Commission position is not to set a target date for accession before the accession negotiations are at the stage of being concluded. Croatia still has a great deal left to do, and the progress of the negotiations will depend on its ability to meet the demands of accession. The Commission will continue to do all it can to help Croatia to achieve this objective.
on behalf of the PPE-DE Group. - (DE) Mr President, if there were any justice in history, the Croats - a European people - would have been among the founders of the European Union, but Communism and the union of the South Slavs prevented it. If history were in any way just, Croatia would have acceded to the European Union at least three years ago, together with Hungary, Slovenia, the Czech republic and other countries with which it shared a history and a culture and with which it had always been united, but this was prevented on the grounds that a third of it had, for years, been occupied by a neighbouring state.
Today, at last, Croatia is on track to join the European Union, and we should play our part in making history just by enabling it to accede before this decade is out, for it is the only European country that can do that - and should be allowed to. That does not mean that we are blind to the things about it that are worthy of criticism. I want to express my thanks for the good cooperation with Mr Swoboda, and these points of criticism need to be addressed.
Commissioner, we must do everything in our power to prevent artificial barriers being put in Croatia's path - barriers of a kind with which other candidates for accession have not had to contend. We must be clear in our own minds that Croatia must not be made the butt for the frustration with enlargement that has arisen since the last time we tried it. Croatia cannot be lumped in with the rest of South-Eastern Europe, or with Turkey either. There is no doubt that it, despite certain defects, has, in many respects, achieved greater progress in its preparations for accession than have certain Member States, and that is why we have to put our own house in order and put the European Union in a position to be able to welcome Croatia without delay.
I would like to make it plain that it is not a matter of doubt that Croatia - in view of its four and a half million inhabitants and the stage of preparations for accession that it has reached - is not going to make excessive demands on the European Union's integration capacity, but will, on the contrary, be a major force for stability in a region beset by problems and will make the European Union stronger.
on behalf of the PSE Group. - (NL) Mr President, first of all, I should like to thank my dear colleague and friend Mr Swoboda for the work he has done as rapporteur, and to congratulate him on his report, which shows that the rapporteur is closely following the developments in Croatia, a candidate country that has made huge progress, and has taken important steps towards the EU, which the rapporteur is right to emphasise in this report. At the same time, though, the rapporteur is honest and open as to what remains to be done, and about the reforms which we expect the Croatian Government to implement in the short term.
My group holds fast to the European prospect of the countries of the Western Balkans and, as I said before, backs Croatia's candidature emphatically and unanimously. Accordingly, there are no doubts in my group as to the European Council's pledges and the question whether Croatia can become an EU Member. It should be noted, though, that we take as our guiding principle the accession criteria and the renewed enlargement strategy, on which we reached broad consensus in this House last December and which is also supported by the Commission and the Council. This does not in any way mean that the criteria that apply to Croatia are different from previous candidates. It does mean, though, that we expect the Croatian Government to carry on working on the foundations that were largely put in place by the previous government led by Prime Minister Racan.
This leaves us one last, joint challenge: the synchronisation of the road maps for completing negotiations with Croatia on the one hand and those for the necessary institutional reforms within the EU on the other. We cannot force either process, but since we aim to have a solution in place by mid-2009 where the constitutional future is concerned, along with my group, I do not see any obstacles that cannot be overcome to complete Croatia's accession process without unnecessary delays.
on behalf of the ALDE Group. - (HU) Croatia deserves recognition for the results achieved in the past few years. Internal reforms have begun, the harmonisation of laws is progressing well, and there is full cooperation with the ICTY. But Croatia still has a great deal of work to do before it can become a member. Administrative reforms have only just begun, and while there have been important steps toward judicial reform, more are needed. The fight against corruption has so far yielded few results, the return of the refugees needs stronger support and there is still much to do in terms of environmental protection. So the Croatian Government has its hands full.
Contrary to previous expectations on both sides, negotiations are running behind schedule, and this is not only Croatia's fault. We also have to do more to keep on schedule and prepare for the eventual admission of Croatia to the EU institutions. We attach great importance to Croatia's ability to solve pending questions with its neighbours - including border disputes - as soon as possible. Constructive thinking and flexibility are needed for this, not only on the part of Croatia but of course on the part of its partners as well. If these results cannot be achieved, the intervention of a third party seems appropriate. For the moment all political parties are in agreement regarding EU membership, but public opinion is, for the most part, undecided.
The government must do more to win over public opinion. Elections are approaching in Croatia and there is a long electoral battle going on. It has already started, and for that very reason we have to take care to remain neutral in sensitive internal political matters. We must not take the side of any one camp, but instead send a message to the whole of Croatia. In my opinion, this message has to be a positive one. I congratulate Mr Hannes Swoboda, because his well-balanced report points to both advantages and problems, encouraging Croatia to continue its efforts.
on behalf of the Verts/ALE Group. - (DE) Mr President, I am most grateful to Mr Swoboda for his report, which sets out both the areas in which Croatia falls short and the progress it has made in drawing closer to the EU.
We must be most careful in calling by name the points of criticism relating to compliance with the accession criteria and reviewing them - not only where the reform of administration and business is concerned, together with the fight against corruption and the reform of the justice system, but also in every area relating to the making and the enforcement of law.
Let me give some examples of what I am talking about. Becoming a democracy also involves engagement with the past, and that is why we have submitted an amendment relating to the thorough and non-partisan examination of the crimes against humanity committed in the course of hostilities, many of which have gone unpunished. It is reported that various non-governmental organisations and other activists have been monitored and intimidated. A living civil society and active participation by NGOs in political life are indispensable to any pluralistic and democratic society and must be firmly entrenched before accession can go ahead. Sexual minorities are still subjected to public obloquy, and investigation of crimes against them is inadequate.
I would nevertheless like to make it clear that Croatia is on the right road to accede to the EU within the near future, since it is facing up to the political, environmental and economic challenges presented by the Copenhagen criteria, and, while we are encouraging it to do what it has to do without delay, and to establish the rule of law, democracy and human rights, we should also be conscientious and determined in carrying out our own reforms, so that we may both achieve our objectives before 2009.
(HU) As chairman of the EU-Croatia Joint Parliamentary Committee, I wish to point out that Croatia is considered a model to be followed by all neighbouring western Balkan states that have also set their eyes on joining the EU. Therefore it is the duty of the European Parliament to support by all available means its ally, which is committed to European values, and to send a clear, positive message encouraging implementation of the necessary reforms.
Members of the joint parliamentary delegation who were present at the last meeting in March could see for themselves how seriously the government of Croatia is committed to preparing for accession. Their conclusion was that in all areas there were significant advances towards meeting the political, legal and economic criteria for membership. The dynamics of the negotiations are satisfactory and the delegation supported Croatia's ambitious aim to have their citizens take part in the next European elections in 2009. It is obvious that the government is taking effective measures to abolish corruption, to reform its administrative and judicial structures, and that it can show considerable results regarding the return of refugees, the protection of the rights of minorities and in the field of regional cooperation.
Croatia's accession has already been delayed too long. Previously, citing a lack of cooperation with The Hague tribunal, and now on grounds of the EU's limited integration capacity - as well as of the absence of the legal and treaty foundations - Croatia is left in uncertainty. As a consequence, the European Union's popularity is very low among its people. I can only approve of the new communication strategy undertaken by the Croatian Government together with the opposition, of informing people of the expected advantages of accession. I recommend setting up a consistent long-term information action plan by the EU, with the aim of reducing the scepticism and mistrust toward the EU among the 4.5 million Croatian citizens.
Coming back to the report of Mr Swoboda, I congratulate the rapporteur and will personally support it. I hope the amendments proposed by the Group of the European People's Party (Christian Democrats) and European Democrats will also be approved.
Good luck with your delegation.
(SL) First of all, I would like to extend my sincere congratulations to my fellow Member, rapporteur Swoboda.
In its documents to date the European Parliament has continuously urged Croatia to settle unresolved border issues with neighbouring countries through bilateral agreements. Despite these efforts, nothing has changed. Presumably, nothing has changed because Croatian politicians do not want to, or do not know how to, take responsibility for settling such unresolved border issues through bilateral agreements, despite the fact that some of Croatia's neighbours, including Slovenia, have done everything in their power to bring about the conclusion of such agreements.
For this reason it is good and right that rapporteur Swoboda should find a consensus by mentioning potential third-party mediation and that this should concern all border issues and all the countries which share borders with Croatia and which, for the most part, have not settled their border issues with Croatia.
It is also right that we should welcome the progress Croatia has made and that we should urge the European Union to do its utmost to provide a legal basis for Croatia's accession to the European Union.
(SL) Croatia deserves to be congratulated on all the things referred to in this report, because it has made clear progress in a wide range of areas. However, Zagreb must now reaffirm its determination to implement its obligations concerning the reform of the judiciary, the introduction of a non-discriminatory market economy, the protection of ethnic minorities and the return of refugees and displaced persons.
Our relations with neighbouring Croatia are very well developed, which is why I look forward to the moment when our colleagues from Zagreb will be able to join us in this Chamber as observers. However, in the spirit of consolidating bilateral relations, I support the proposal for Amendment 23 tabled by Alfonso Andria, a fellow member of the Group of the Alliance of Liberals and Democrats for Europe. Italy and Slovenia were indeed disturbed by the decision of the Croatian Parliament last December to activate Croatia's Ecological and Fisheries Protection Zone. This unilateral provocation has undoubtedly been detrimental to Croatia's credibility and has undermined what are otherwise good relations in the region. Mr Andria's proposed amendment is important because it underlines the significance of the Trilateral Agreement reached by Italy, Croatia and Slovenia in Brussels on 4 June 2004.
I also welcome Mr Swoboda's positive response to the initiative that the proposal for Amendment 24 be supplemented with an oral proposed amendment. In doing so, he has produced a balanced report, given the fact that Croatia also has unresolved border issues with Bosnia, Montenegro and Serbia. Let us not forget that Bosnia, Montenegro and Serbia deserve a European future, too.
(SL) First of all, I would like to compliment rapporteur Hannes Swoboda and shadow rapporteur Bernd Posselt for the sterling work they have carried out, which has provided the foundations for widespread support for this report.
I am happy to note that the report begins by acknowledging Croatia's good progress in many fields. At the same time, the report also presents a realistic and detailed picture of the demanding tasks which Croatia, as a candidate country, yet has to implement on its road to accession. Amongst these tasks the report mentions Croatia's unresolved issues with its neighbouring countries.
I anticipate that Croatia will, in the spirit of this report, implement all its commitments arising from the agreements it has concluded to date with Slovenia and with other neighbouring countries. I also anticipate that Croatia will strive together with these countries to settle the bilateral issues and to forge permanent good neighbourly relations, particularly amongst the inhabitants of the border regions. Good neighbourly relations should be established through common rather than unilateral action.
I welcome the ambition that, subject to these commitments being implemented, the negotiation process should be concluded in time for the European Parliament to give its assent before the next EU parliamentary election. The project of European integration must continue. It is right that we should be aware of how important every step taken by Croatia and the countries of South-Eastern Europe is towards implementing European values, principles and the common rules of the game and how much Europe should welcome this.
I welcome the emphasis placed in the report on the importance of Croatia's advancement to all other countries whose prospects of full accession to the European Union were unlocked by the decisions made in Thessaloniki. It is also right that we should be aware of the fact that we are adopting a report on the progress made by one of the countries that was plagued by war in the 1990s. Certain traces of war can only be expunged through a genuine commitment to the spirit of Europe, which also includes efforts towards reconciliation. Thus, in this regard, Croatia's achievements are also important for progress in the wider region.
We know that history is not always our ally. Nonetheless, with regard to some of the supplements proposed, I have to say that I am convinced that this report cannot impose on Croatia, as a democratic country and a country that has condemned all types of totalitarianism, a task which Western democracies have not previously imposed on any other countries.
(Applause)
(IT) Mr President, ladies and gentlemen, I agree with Mr Swoboda's report in its entirety.
The about-turn on collaboration with the court in The Hague was certainly significant, but the government and all the political parties in Croatia need to work harder on public opinion there in order to help close the chapter of nationalist claims once and for all.
We are in favour of Croatia's future accession, because we want this country to consolidate its membership of Europe and to share its values and policies in order to contribute to the stabilisation of the western Balkans. This is something that Italy considers fundamentally important.
In that respect, there is no point in reopening painful wounds. Instead, as the report points out, we want to encourage an all-embracing process of truth and reconciliation involving all the interested parties, both in Croatia and in the rest of the Balkans. Legitimate claims concerning minorities in Croatia, including the Italian minority, need to be addressed fully in compliance with international law and all our Community legislation, as indeed the current negotiations require. Their complete integration at all levels of the country's life is still a fundamental objective. We shall follow the negotiations not least because of that.
(FR) Mr President, ladies and gentlemen, I shall be extremely brief and say this: in the negotiations between the Commission and Croatia, Croatia must not be held hostage either by the incidents that took place during the negotiations with Turkey or by any inability on the part of the European Union sufficiently to reform its institutions before the accession of that country.
My group supports Croatia and hopes that it can join the Union as soon as the negotiations have been concluded. My group hopes - I repeat - that these negotiations are conducted swiftly, which does not mean, incidentally, that they should lack firmness. It is in Croatia's interest to prepare itself as best it can to join the Union as soon as possible.
The House is grateful to Mr Gloser for the Council and to Mr Špidla for the Commission for renouncing their speaking time at the end of the debate.
The debate is closed.
Written statements (Rule 142)
in writing. - I would like to congratulate my colleague, Hannes Swoboda, for his report on Croatia's progress on the way to EU membership.
As usual, I have three points:
Firstly, enlargement is the most effective foreign policy of the EU. The incentive of EU-membership has helped EU neighbours develop their societies on the principles of respect of human rights, market economy, rule of law and effective administration. Many of the former neighbours are now EU members.
Secondly, the report reminds us that Nice does not provide an adequate basis for enlargement. We have to put our house in order. The responsibility lies with the Union and not with the candidates. The Constitutional Treaty, whatever name it will be given, provides the necessary remedy.
Thirdly, remembering recent history I wholeheartedly hope that Croatia's successes are the first steps for membership for the whole region of the Western Balkans. This process is in the heart of EU, which itself started as a project of reconciliation.
Mr Swoboda's report clearly states that Croatia has made considerable progress in terms of political and economic criteria. Therefore, let us congratulate Croatia.